FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                               Sep 21 2012, 9:17 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                           CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

KEITH A. WHITE                                     GREGORY F. ZOELLER
Pendleton, Indiana                                 Attorney General of Indiana

                                                   J.T. WHITEHEAD
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                                IN THE
                      COURT OF APPEALS OF INDIANA

KEITH A. WHITE,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 79A02-1204-CR-312
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                        The Honorable Thomas K. Milligan, Senior Judge
                                Cause No. 79D01-0302-FA-15


                                       September 21, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Keith White appeals the denial of his motion to correct erroneous sentence. We

affirm.

                             FACTS AND PROCEDURAL HISTORY

          On April 9, 2004, White pled guilty to two counts of Class B felony dealing in

cocaine.1 On September 8, 2006, the trial court sentenced him to ten years for each count, to

be served consecutively. White appealed his conviction and sentence, and we affirmed the

trial court’s decision. White v. State, 79A02-0610-CR-920 (Ind. Ct. App. February 7, 2007),

trans. denied.

          On March 15, 2012, White filed a motion to correct erroneous sentence. The trial

court denied his motion without a hearing on March 26.

                                DISCUSSION AND DECISION

          A motion to correct erroneous sentence may be filed to address a sentence that is

“erroneous on its face.” Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004). Claims that

require consideration of the proceedings before, during, or after the trial may not be

presented in a motion to correct erroneous sentence. Id. at 787. Such claims are best

addressed on direct appeal or as part of a petition for post-conviction relief if applicable. Id.

A ruling on a motion to correct an erroneous sentence is subject to normal appellate

procedures. Id. at 786.

          We note White appears pro se. Pro se litigants are held to the same standards as

licensed attorneys, and are required to follow our procedural rules. Evans v. State, 809


1
    Ind. Code § 35-48-4-1.
                                               2
N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. In his petition, White argued his

sentence was erroneous because:

       [The] trial court’s sentencing order is insufficient to support consecutive
       sentencing due to petitioner’s guilty plea called him to plead guilty to
       consecutive sentences in drug offenses . . . prior to the trial court clearly stating
       that the aggravating circumstances outweigh the mitigating circumstances [and
       the] trial court found no mitigators. Notwithstanding, the trial court could
       have considered petitioner’s age at the time of drug offense as a mitigators
       [sic]; the Trial Court could have also considered petitioner’s guilty plea and
       the substantial benefit that he extended the state as mitigators.

(App. at 2) (grammatical errors in original).

       Because a motion to correct erroneous sentence may be utilized only when the trial

court need not consider proceedings before, during, or after trial, we may not address White’s

motion. See Robinson, 805 N.E.2d at 786 (appellate court may not review proceedings

before, during, or after trial to determine if trial court erred when denying motion to correct

erroneous sentence); see also Jones v. State, 544 N.E.2d 492, 496 (Ind. 1989) (issues

concerning how the trial court weighed factors in sentencing are not included as possible

theories for relief pursuant to Ind. Code § 35-38-1-15, which governs motions to correct

erroneous sentences). Accordingly, we affirm the denial of his motion to correct erroneous

sentence.

       Affirmed.

KIRSCH, J., and NAJAM, J., concur.




                                                3